Exhibit 10.3
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is dated as of September
23, 2009, among DOR BioPharma, Inc., a Delaware corporation (the "Company"), and
the Investors signatory hereto (each such Investor, an “Investor” and
collectively, the “Investors”).
 
This Agreement is made pursuant to the Securities Purchase Agreement, dated as
of the date hereof among the Company and the Investors (the “Purchase
Agreement”).
 
The Company and the Investors hereby agree as follows:
 
1. Definitions.  Capitalized terms used and not otherwise defined herein that
are defined in the Purchase Agreement shall have the meanings given such terms
in the Purchase Agreement.  As used in this Agreement, the following terms shall
have the following meanings:
 
“Advice” shall have the meaning set forth in Section 6(c).
 
“Common Stock” means the common stock of the Company, par value $.001 per share,
and any securities into which such common stock may hereafter be classified.
 
“Effectiveness Date” means, (a) with respect to the initial Registration
Statement required to be filed hereunder, the earlier of (i) the 75th calendar
day following the Closing Date, and (ii) the fifth Trading Day following the
date on which the Company is notified by the Commission that the Registration
Statement will not be reviewed or is no longer subject to further review and
comments, and (b) with respect to any additional Registration Statement(s) that
may be required pursuant to Section 2(b), the earlier of (i) the 90th calendar
day following (x) the date or time on which the Commission shall indicate as
being the first date or time that such Registrable Securities may then be
included in a Registration Statement, if such Registration Statement is required
because the Commission shall have notified the Company in writing that certain
Registrable Securities were not eligible for inclusion on a previously filed
Registration Statement,  or (y) the date on which the Company first knows, or
reasonably should have known, that such additional Registration Statement(s) is
required if such Registration Statement is required for a reason other than as
described in (x) above, and (ii) the fifth Trading Day following the date on
which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.
 
“Effectiveness Period” shall have the meaning set forth in Section 2(a).
 
“Event” shall have the meaning set forth in Section 2(c).
 
“Event Date” shall have the meaning set forth in Section 2(c).
 
 
1

--------------------------------------------------------------------------------

 
 
“Filing Date” means, with (a) respect to the initial Registration Statement
required to be filed hereunder, the 7th Trading Day after the Closing, and (b)
with respect to any additional Registration Statements that may be required
pursuant to Section 2(b), the 20th day following (x) the date or time on which
the Commission shall indicate as being the first date or time that such
Registrable Securities may then be included in a Registration Statement, if such
Registration Statement is required because the Commission shall have notified
the Company in writing that certain Registrable Securities were not eligible for
inclusion on a previously filed Registration Statement,  or (y) the date on
which the Company first knows, or reasonably should have known, that such
additional Registration Statements is required if such Registration Statement is
required for a reason other than as described in (x) above, .
 
“Force Majeure” shall mean any unusual event arising from causes reasonably
beyond the control of the Company that could not be reasonably anticipated that
causes a delay in or prevents the performance of any obligation under this
Agreement, including but not limited to, acts of God, fire, war, terrorism,
insurrection, civil disturbance, explosion, adverse weather conditions, unusual
delay in transportation, strikes or other labor disputes, and restraint by court
order or order of public authority.
 
“Grace Period” shall have the meaning set forth in Section 2(c)(iv).
 
“Holder” or “Holders” means the holder or holders, as the case may be, from time
to time of Registrable Securities.
 
“Indemnified Party” shall have the meaning set forth in Section 5(c).
 
“Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
“Losses” shall have the meaning set forth in Section 5(a).
 
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
 
“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Registrable Securities” means all of the Shares and Warrant Shares, together
with any shares of Common Stock issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.
 
“Registration Statement” means the registration statement(s) required to be
filed hereunder, including (in each case) the Prospectus, amendments and
supplements to such registration statement(s) or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement(s).
 
 
2

--------------------------------------------------------------------------------

 
 
“Response Date” shall have the meaning set forth in Section 2(c)(ii).
 
“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same purpose and effect as such Rule.
 
2. Registration.
 
(a) On or prior to each Filing Date, the Company shall prepare and file with the
Commission the Registration Statement covering the resale of all of the
Registrable Securities for an offering to be made on a continuous basis pursuant
to Rule 415.  The Registration Statement required hereunder shall be on Form S-1
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-1, in which case the Registration shall be on
another appropriate form in accordance herewith).  The Registration Statement
required hereunder shall contain (except if otherwise directed by the Holders)
the “Plan of Distribution” attached hereto as Annex A.  Subject to the terms of
this Agreement, the Company shall use its best efforts to cause the Registration
Statement to be declared effective under the Securities Act as promptly as
possible after the filing thereof, but in any event not later than the
Effectiveness Date, and shall use its best efforts to keep the Registration
Statement continuously effective under the Securities Act until the date when
all Registrable Securities covered by the Registration Statement have been sold
or may be sold without volume restrictions pursuant to Rule 144(k) as determined
by the counsel to the Company pursuant to a written opinion letter to such
effect, addressed and acceptable to the Company’s transfer agent and the
affected Holders (the “Effectiveness Period”).
 
(b) If for any reason the Commission does not permit all of the Shares to be
included in the Registration Statement filed pursuant to Section 2(a), then the
Registrable Securities that are included in such offering shall be allocated
among the Holders in proportion (as nearly as practicable) to the number of
Registrable Securities owned by each Holder, or in such other proportions as
shall mutually be agreed to by all such Holders.  To facilitate the allocation
of shares in accordance with the above provisions, the Company may round the
number of shares allocated to any Holder to the nearest 100 shares.  If for any
reason the Commission does not permit all of the Shares to be included in the
Registration Statement filed pursuant to Section 2(a) or for any other reason
any Registrable Securities are not then included in a Registration Statement
filed under this Agreement, then the Company shall prepare and file as soon as
possible after the date on which the Commission shall indicate as being the
first date or time that such filing may be made, but in any event by its Filing
Date, an additional Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415.  Each such Registration Statement shall contain (except if
otherwise directed by the Holders) the "Plan of Distribution" attached hereto as
Annex A.  The Company shall use its best efforts to cause each such Registration
Statement to be declared effective under the Securities Act as soon as possible
but, in any event, no later than its Effectiveness Date, and shall use its best
efforts to keep such Registration Statement continuously effective under the
Securities Act during its entire Effectiveness Period.
 
 
 
3

--------------------------------------------------------------------------------

 
 
(c) If: (i) a Registration Statement is not filed on or prior to its Filing Date
(if the Company files a Registration Statement without affording the Holders the
opportunity to review and comment on the same as required by Section 3(a)
hereof, the Company shall not be deemed to have satisfied this clause (i)), or
(ii) prior to the date when such Registration Statement is first declared
effective by the Commission, the Company fails to file a pre-effective amendment
and otherwise respond in writing to comments made by the Commission in respect
of such Registration Statement within 30 calendar days (the “Response Date”)
after the receipt of comments by or notice from the Commission that such
amendment is required in order for such Registration Statement to be declared
effective, or (iii) a Registration Statement filed or required to be filed
hereunder is not declared effective by the Commission on or before its
Effectiveness Date, or (iv) during the Effectiveness Period, a Registration
Statement ceases for any reason to remain continuously effective as to all
Registrable Securities for which it is required to be effective, or the Holders
are not permitted to utilize the Prospectus therein to resell such Registrable
Securities, for in any and all such cases for more than an aggregate of 20
Trading Days (the “Grace Period”) during any 12-month period during the
Effectiveness Period (which need not be consecutive Trading Days)(any such
failure or breach being referred to as an “Event,” and for purposes of clause
(i) or (iii) the date on which such Event occurs, or for purposes of clause (ii)
the date which such 30 calendar days is exceeded, or for purposes of clause (iv)
the date on which such 20 Trading Days is exceeded being referred to as “Event
Date”), then in addition to any other rights the Holders may have hereunder or
under applicable law: (x) on each such Event Date the Company shall pay to each
Holder an amount in cash, as partial liquidated damages and not as a penalty,
equal to 1.5% of the aggregate Investment Amount paid by such Holder pursuant to
the Purchase Agreement; and (y) on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder an amount in
cash, as partial liquidated damages and not as a penalty, equal to 1.5% of the
aggregate Investment Amount paid by such Holder pursuant to the Purchase
Agreement.  If the Company fails to pay any partial liquidated damages pursuant
to this Section in full within seven days after the date payable, the Company
will pay interest thereon at a rate of 10% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law) to the Holder, accruing
daily from the date such partial liquidated damages are due until such amounts,
plus all such interest thereon, are paid in full.  The partial liquidated
damages pursuant to the terms hereof shall apply on a daily pro-rata basis for
any portion of a month prior to the cure of an Event, except in the case of the
first Event Date.  Notwithstanding the foregoing, any day on which a Force
Majeure has occurred or is continuing shall not count toward the calculation of
the number of days for the Filing Date, the Effectiveness Date, the Response
Date and a Grace Period.
 
 
4

--------------------------------------------------------------------------------

 
 
3. Registration Procedures
 
In connection with the Company's registration obligations hereunder, the Company
shall:
 
(a) Not less than five Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders copies of the “Selling Stockholders” and
the “Plan of Distribution” sections and any risk factor contained in such
document that addresses specifically this transaction or the Selling
Stockholders, as proposed to be filed which documents will be subject to the
review of such Holders.
 
(b)  (i) Prepare and file with the Commission such amendments, including
post-effective amendments, to the Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep the Registration Statement
continuously effective as to the applicable Registrable Securities for the
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to the Registration Statement or any amendment thereto and, as
promptly as reasonably possible, upon request, provide the Holders true and
complete copies of all correspondence from and to the Commission relating to the
Registration Statement; and (iv) comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
(to the extent such provisions are applicable to the Company).  Notwithstanding
anything else contained herein to the contrary, the Company shall not provide
any material, nonpublic information to the Holders.
 
(c) Notify the Holders of Registrable Securities as promptly as reasonably
possible (and, in the case of (i)(A) below, not less than two Trading Days prior
to such filing) and (if requested by any such Person) confirm such notice in
writing promptly following the day (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to the Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of the Registration Statement and whenever the Commission comments in
writing on the Registration Statement (the Company shall provide copies thereof
and all written responses thereto to each of the Holders to the extent such
materials address the Selling Stockholder or Plan of Distribution sections of
such Registration Statement, and to the extent they address risk factors or
other disclosure in such Registration Statement particular to the Holder or the
transactions contemplated hereby); and (C) with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;
(ii) of any request by the Commission or any other Federal or state
 
 
 
5

--------------------------------------------------------------------------------

 
 
governmental authority during the period of effectiveness of the Registration
Statement for amendments or supplements to the Registration Statement or
Prospectus or for additional information; (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of the Registration Statement covering any or
all of the Registrable Securities or the initiation of any Proceedings for that
purpose; (iv) of the receipt by the Company of any notification with respect to
the suspension of the qualification or exemption from qualification of any of
the Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose; and (v) of the occurrence of any
event or passage of time that makes the financial statements included in the
Registration Statement ineligible for inclusion therein or any statement made in
the Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.
 
(d) Use reasonable best efforts to avoid the issuance of, or, if issued, obtain
the withdrawal of (i) any order suspending the effectiveness of the Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment.
 
(e) Deliver to each Holder, by 9:00 a.m. (New York City time) on the date
following the Effective Date, without charge, as many copies of the Prospectus
or Prospectuses (including each form of prospectus) and each amendment or
supplement thereto as such Persons may reasonably request in connection with
resales by the Holder of Registrable Securities.  Subject to the terms of this
Agreement, the Company hereby consents to the use of such Prospectus and each
amendment or supplement thereto by each of the selling Holders in connection
with the offering and sale of the Registrable Securities covered by such
Prospectus and any amendment or supplement thereto, subject to notices pursuant
to Section 3(c).
 
(f) Prior to any resale of Registrable Securities by a Holder, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from the Registration or qualification) of such Registrable Securities
for the resale by the Holder under the securities or Blue Sky laws of such
jurisdictions within the United States as any Holder reasonably requests in
writing, to keep the Registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things reasonably necessary to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statement; provided, that
the Company shall not be required to qualify generally to do business or file a
general consent to service of process in any jurisdiction where it is not then
so qualified.
 
 
6

--------------------------------------------------------------------------------

 
 
(g) If requested by the Holders, cooperate with each Holder to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement, of all restrictive legends, and to enable such Registrable
Securities to be in such denominations and registered in such names as any such
Holders may request.
 
(h) Upon the occurrence of any event contemplated by this Section 3, as promptly
as commercially reasonably possible under the circumstances taking into account
the Company’s good faith assessment of any adverse consequences to the Company
and its stockholders of the premature disclosure of such events, prepare a
supplement or amendment, including a post-effective amendment, to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, and file any
other required document so that, as thereafter delivered, neither the
Registration Statement nor such Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. If the Company notifies the Holders in
accordance with clauses (ii) through (v) of Section 3(c) above to suspend the
use of any Prospectus until the requisite changes to such Prospectus have been
made, then the Holders shall suspend use of such Prospectus.  The Company will
use its best efforts to ensure that the use of the Prospectus may be resumed as
promptly as is commercially practicable.  The Company shall be entitled to
exercise its right under this Section 3(h) to suspend the availability of a
Registration Statement and Prospectus, subject to the payment of liquidated
damages pursuant to Section 2(c), for a period not to exceed 60 days (which need
not be consecutive days) in any 12 month period.
 
(i) Comply with all applicable rules and regulations of the Commission.
 
(j) Each Holder agrees to furnish to the Company a completed Questionnaire in
the form attached to this Agreement as Annex B (a “Selling Holder
Questionnaire”).  The Company shall not be required to include the Registrable
Securities of a Holder in a Registration Statement and shall not be required to
pay any liquidated or other damages under Section 2(c) to such Holder who fails
to furnish to the Company a fully completed Selling Holder Questionnaire at
least one Trading Day prior to the Filing Date (subject to the requirements set
forth in Section 3(a)).
 
(k)           Upon notification by the Commission that a Registration Statement
will not be reviewed or is no longer subject to further review and comments, the
Company shall request acceleration of such Registration Statement such that it
becomes effective at 5:00 p.m. (New York City time) on the Effective Date.
 
 
 
7

--------------------------------------------------------------------------------

 
 
4. Registration Expenses.  All fees and expenses incident to the performance of
or compliance with this Agreement by the Company shall be borne by the Company
whether or not any Registrable Securities are sold pursuant to the Registration
Statement.  The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with the Principal Market on which the Common Stock is then listed for
trading, and (B) in compliance with applicable state securities or Blue Sky
laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the Company shall be responsible
for all of its internal expenses incurred in connection with the consummation of
the transactions contemplated by this Agreement (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange or market as required hereunder. In no event shall the
Company be responsible for any broker or similar commissions of the Holders.
 
5. Indemnification
 
(a) Indemnification by the Company.  The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents and employees of each of them, each Person who
controls any such Holder (within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act) and the officers, directors, agents and
employees of each such controlling Person, to the fullest extent permitted by
applicable law, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable attorneys' fees)
and expenses (collectively, “Losses”), as incurred, arising out of or relating
to any untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein (in the case of
any Prospectus or form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading, except to the extent,
but only to the extent, that (i) such untrue statements or omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Holder expressly for use therein, or to the extent that such
information relates to such Holder or such Holder's proposed method of
distribution of Registrable Securities and was reviewed and expressly approved
in writing by such Holder expressly for use in the Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto
(it being understood that the Holder has approved Annex A hereto for this
purpose), (ii) in the case of an occurrence of an event of the type specified in
Section 3(c)(ii)-(v), the use by such Holder of an outdated or defective
Prospectus after the Company has notified such Holder in writing that the
Prospectus is outdated or defective and prior to the receipt by such Holder of
the Advice or an amended or supplemented Prospectus, but only if and to the
extent that following the receipt of the Advice or the amended or supplemented
Prospectus the misstatement or omission giving rise to such Loss would have been
corrected or (iii) such Holder fails to comply with any applicable prospectus
delivery requirements of the Securities Act applicable to it in connection with
sales of Registrable Securities pursuant to a Registration Statement.  The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
solely out of or based solely upon: (x) such Holder's failure to comply with the
prospectus delivery requirements of the Securities Act to the extent that
delivery of such Prospectus would have avoided such Loss or (y) any untrue or
alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising solely out of or
based solely upon any omission or alleged omission of a material fact required
to be stated therein or necessary to make the statements therein not misleading
to the extent, but only to the extent, that such untrue statements or omissions
are based solely upon information regarding such Holder furnished in writing to
the Company by such Holder expressly for use therein. In no event shall the
liability of any selling Holder hereunder be greater in amount than the dollar
amount of the net proceeds received by such Holder upon the sale of the
Registrable Securities giving rise to such indemnification obligation.
 
(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Agreement, except (and only) to the extent that it shall be finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) that such failure shall have proximately
and materially prejudiced the Indemnifying Party.
 
An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless:  (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a material conflict of interest is likely to exist if the same
counsel were to represent such Indemnified Party and the Indemnifying Party (in
which case, if such Indemnified Party notifies the Indemnifying Party in writing
that it elects to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense
thereof and the reasonable fees and expenses of up to an aggregate of three
separate counsel shall be at the expense of the Indemnifying Party).  The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent.  No Indemnifying Party shall, without the
prior written consent of the Indemnified Party, effect any settlement of any
pending Proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such Proceeding.
 
 
9

--------------------------------------------------------------------------------

 
 
Subject to the terms of this Agreement, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Trading Days of written notice thereof to the
Indemnifying Party; provided, that the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is not entitled to
indemnification hereunder, determined based upon the relative faults of the
parties.
 
(d) Contribution.  If a claim for indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party (by reason of public policy or otherwise),
then each Indemnifying Party, in lieu of indemnifying such Indemnified Party,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party and Indemnified Party in connection
with the actions, statements or omissions that resulted in such Losses as well
as any other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in this Section 5, any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.
 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 5(d), no Holder shall
be required to contribute, in the aggregate, any amount in excess of the amount
by which the proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission or other act
in question.  No party guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any party that was not guilty of such fraudulent
misrepresentation.
 
 
10

--------------------------------------------------------------------------------

 
 
The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.
 
6. Miscellaneous
 
(a) Remedies.  In the event of a breach by the Company or by a Holder, of any of
their obligations under this Agreement, each Holder or the Company, as the case
may be, in addition to being entitled to exercise all rights granted by law and
under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement.  The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
(b) Compliance.  Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
(c) Discontinued Disposition.  Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(c), such Holder will
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder's receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing (the “Advice”) by the Company that the use of the applicable
Prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company will use its best efforts to ensure that the use of the Prospectus may
be resumed as promptly as is commercially practicable.  The Company agrees and
acknowledges that any periods during which the Holder is required to discontinue
the disposition of the Registrable Securities hereunder shall be subject to the
provisions of Section 2(c).
 
(d) Piggy-Back Registrations.  If at any time during the Effectiveness Period
there is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the stock option or other employee
benefit plans, then the Company shall send to each Holder a written notice of
such determination and, if within fifteen days after the date of such notice,
any such Holder shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Holder requests to be registered, subject to customary underwriter cutbacks
applicable to all holders of registration rights.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(e) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Investors
holding a majority of the Registrable Securities, including BAM Opportunity
Fund, LP provided that, at the time of such amendment or waiver, BAM Opportunity
Fund, LP owns of record at least thirty five percent (35%) of the Shares issued
to BAM Opportunity Fund, LP pursuant to the Purchase Agreement without giving
effect to exercise of the Warrants.  No waiver of any default with respect to
any provision, condition or requirement of this Agreement shall be deemed to be
a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.
 
(f) Notices.  Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be made in accordance with the
provisions of the Purchase Agreement.
 
(g) Successors and Assigns.  This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties and
shall inure to the benefit of each Holder.  Each Holder may assign their
respective rights hereunder in the manner and to the Persons as permitted under
the Purchase Agreement.  The Company may not assign its rights or obligations
hereunder.
 
(h) Execution and Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  In the event that any signature is delivered by facsimile
transmission, such signature shall create a valid binding obligation of the
party executing (or on whose behalf such signature is executed) the same with
the same force and effect as if such facsimile signature were the original
thereof.
 
(i) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined with the
provisions of the Purchase Agreement.
 
(j) Cumulative Remedies.  The remedies provided herein are cumulative and not
exclusive of any remedies provided by law.
 
 
 
12

--------------------------------------------------------------------------------

 
 
(k) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
(l) Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(m) Independent Nature of Holders' Obligations and Rights.  The obligations of
each Holder hereunder are several and not joint with the obligations of any
other Holder hereunder, and no Holder shall be responsible in any way for the
performance of the obligations of any other Holder hereunder.  Nothing contained
herein or in any other agreement or document delivered at any closing, and no
action taken by any Holder pursuant hereto or thereto, shall be deemed to
constitute the Holders as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Holders are in any way
acting in concert with respect to such obligations or the transactions
contemplated by this Agreement.  Each Holder acknowledges that no other Holder
has acted as agent for such Holder in connection with executing this Agreement
and that no Holder will be acting as agent of such Holder in connection with
monitoring the registration of the Registrable Securities or enforcing its
rights under this Agreement.  Each Holder shall be entitled to protect and
enforce its rights, including without limitation the rights arising out of this
Agreement, and it shall not be necessary for any other Holder to be joined as an
additional party in any Proceeding for such purpose.  The Company acknowledges
that each of the Investors has been provided with the same Transaction Documents
and will likely have their respective Registrable Securities included on the
same Registration Statement, for the purpose of closing a transaction with
multiple Investors and not because it was required or requested to do so by any
Investor.
 
*************************
 
 
 
13

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.
 


 
DOR BIOPHARMA, INC.
 
 
By: /s/ Christopher J.
Schaber                                                                      
     Name: Christopher J. Schaber, Ph.D.
     Title: President and Chief Executive Officer
 







[SIGNATURE PAGE OF HOLDERS FOLLOWS]
 
 
 
 
 
14

--------------------------------------------------------------------------------

 


[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: BAM Opportunity Fund, L.P.
Signature of Authorized Signatory of Investing entity: /s/ Andrew
Jacobs                                                                                                                                          
Name of Authorized Signatory: Andrew Jacobs
Title of Authorized Signatory: General Counsel of BAM Capital, LLC






[SIGNATURE PAGES CONTINUE]
 
 
 
15

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Iroquois Capital Management, LLC
Signature of Authorized Signatory of Investing entity: /s/ Joshua
Silverman                                                                                                                                                     
Name of Authorized Signatory: Joshua Silverman
Title of Authorized Signatory: Managing Member






[SIGNATURE PAGES CONTINUE]
 
 
 
16

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Sigma-Tau Pharmaceuticals, Inc.
Signature of Authorized Signatory of Investing entity: /s/ Gregg
Lapointe                                                                                                                                          
Name of Authorized Signatory: Gregg Lapointe
Title of Authorized Signatory: Chief Executive Officer






[SIGNATURE PAGES CONTINUE]
 
 
 
17

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: JW Partners, LP
Signature of Authorized Signatory of Investing entity: /s/ Jason
Wild                                                                                                                                          
Name of Authorized Signatory: Jason Wild
Title of Authorized Signatory: President of JW GP LLC






[SIGNATURE PAGES CONTINUE]
 
 
 
18

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Christopher Schaber
Signature of Authorized Signatory of Investing entity: /s/ Christopher
Schaber                                                                                                                                                     
Name of Authorized Signatory: Christopher Schaber
Title of Authorized Signatory: Investor






[SIGNATURE PAGES CONTINUE]
 
 
 
19

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Vasili Myrianthopoulos/Elisabeth Myrianthopoulos
JTWROS
Signature of Authorized Signatory of Investing entity: /s/ Vasili
Myrianthopoulos                                                                                                                                                     
Name of Authorized Signatory: Vasili Myrianthopoulos
Title of Authorized Signatory: Investor






[SIGNATURE PAGES CONTINUE]
 
 
 
20

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Richard Molinsky
Signature of Authorized Signatory of Investing entity: /s/ Richard
Molinsky                                                                                                                                                     
Name of Authorized Signatory: Richard Molinsky
Title of Authorized Signatory: Investor






[SIGNATURE PAGES CONTINUE]
 
 
 
21

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: John Raphael
Signature of Authorized Signatory of Investing entity: /s/ John
Raphael                                                                                                                                          
Name of Authorized Signatory: John Raphael
Title of Authorized Signatory: Investor






[SIGNATURE PAGES CONTINUE]
 
 
 
22

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: John Raphael, Trustee of the Tara Raphael 2005 Trust
Signature of Authorized Signatory of Investing entity: /s/ John
Raphael                                                                                                                                          
Name of Authorized Signatory: John Raphael
Title of Authorized Signatory: Trustee






[SIGNATURE PAGES CONTINUE]
 
 
 
23

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: John Raphael, Trustee of the Michael Raphael 2008
Trust
Signature of Authorized Signatory of Investing entity: /s/ John
Raphael                                                                                                                                          
Name of Authorized Signatory: John Raphael
Title of Authorized Signatory: Trustee






[SIGNATURE PAGES CONTINUE]
 
 
 
24

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: John J. Gorman, Trustee of the Tejas Securities Group,
Inc. 401K Plan and Trust FBO John J. Gorman
Signature of Authorized Signatory of Investing entity: /s/ John J.
Gorman                                                                                                                                          
Name of Authorized Signatory: John J. Gorman
Title of Authorized Signatory: Trustee






[SIGNATURE PAGES CONTINUE]
 
 
 
25

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Michelle Whalen
Signature of Authorized Signatory of Investing entity: /s/ Michelle
Whalen                                                                                                                                                     
Name of Authorized Signatory: Michelle Whalen
Title of Authorized Signatory: Investor






[SIGNATURE PAGES CONTINUE]
 
 
 
26

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Hal Tunick
Signature of Authorized Signatory of Investing entity: /s/ Hal
Tunick                                                                                                                                
Name of Authorized Signatory: Hal Tunick
Title of Authorized Signatory: Investor






[SIGNATURE PAGES CONTINUE]
 
 
 
27

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Symmetry Parallax Fund
Signature of Authorized Signatory of Investing entity: /s/ Kellie
Seringer                                                                                                                                          
Name of Authorized Signatory: Kellie Seringer
Title of Authorized Signatory: Managing Partner






[SIGNATURE PAGES CONTINUE]
 
 
 
28

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Alison Bawden
Signature of Authorized Signatory of Investing entity: /s/ Alison
Bawden                                                                                                                                          
Name of Authorized Signatory: Alison Bawden
Title of Authorized Signatory: Investor






[SIGNATURE PAGES CONTINUE]
 
 
 
29

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Joseph Rosen
Signature of Authorized Signatory of Investing entity: /s/ Joseph
Rosen                                                                                                                                          
Name of Authorized Signatory: Joseph Rosen
Title of Authorized Signatory: Investor






[SIGNATURE PAGES CONTINUE]
 
 
 
30

--------------------------------------------------------------------------------

 
 
[INVESTOR SIGNATURE PAGE TO DOR RRA]


Name of Investing Entity: Revach Fund LP
Signature of Authorized Signatory of Investing entity: /s/ Chaim
Davis                                                                                                                                          
Name of Authorized Signatory: Chaim Davis
Title of Authorized Signatory: Managing Partner




 
31

--------------------------------------------------------------------------------

 
 
 ANNEX A
 


 
Plan of Distribution
 
The selling stockholders and any of their pledgees, donees, transferees,
assignees and successors-in-interest may, from time to time, sell any or all of
their shares of common stock on any stock exchange, market or trading facility
on which the shares are traded or in private transactions.  These sales may be
at fixed or negotiated prices.  The selling stockholders may use any one or more
of the following methods when selling shares:
 
·  
ordinary brokerage transactions and transactions in which the broker-dealer
solicits investors;

 
·  
block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 
·  
purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 
·  
an exchange distribution in accordance with the rules of the applicable
exchange;

 
·  
privately negotiated transactions;

 
·  
to cover short sales and other hedging transactions made after the date that the
registration statement of which this prospectus is a part is declared effective
by the Securities and Exchange Commission;

 
·  
broker-dealers may agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 
·  
a combination of any such methods of sale; and

 
·  
any other method permitted pursuant to applicable law.

 
The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the investor of shares, from the purchaser) in amounts to be
negotiated.  The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
 
 
32

--------------------------------------------------------------------------------

 
 
The selling stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell shares of common stock from time to time under this prospectus,
or under an amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act of 1933 amending the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus.
 
Upon our being notified in writing by a selling stockholder that any material
arrangement has been entered into with a broker-dealer for the sale of common
stock through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such selling stockholder and of
the participating broker-dealer(s), (ii) the number of shares involved, (iii)
the price at which such shares of common stock were sold, (iv) the commissions
paid or discounts or concessions allowed to such broker-dealer(s), where
applicable, (v) that such broker-dealer(s) did not conduct any investigation to
verify the information set out or incorporated by reference in this prospectus,
and (vi) other facts material to the transaction.  In addition, upon our being
notified in writing by a selling stockholder that a donee or pledge intends to
sell more than 500 shares of common stock, a supplement to this prospectus will
be filed if then required in accordance with applicable securities law.
 
The selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
The selling stockholders and any broker-dealers or agents that are involved in
selling the shares may be deemed to be "underwriters" within the meaning of the
Securities Act in connection with such sales.  In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
shares purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act.  Discounts, concessions, commissions and
similar selling expenses, if any, that can be attributed to the sale of
securities will be paid by the selling stockholders and/or the purchasers of the
securities.
 
Each selling stockholder that is affiliated with a registered broker-dealer has
confirmed to us that, at the time it acquired the securities subject to the
registration statement of which this prospectus is a part, it did not have any
agreement or understanding, directly or indirectly, with any person to
distribute any of such securities.  The Company has advised each selling
stockholder that it may not use shares registered on the registration statement
of which this prospectus is a part to cover short sales of our common stock made
prior to the date on which such registration statement was declared effective by
the SEC.
 
We are required to pay certain fees and expenses incident to the registration of
the shares.  We have agreed to indemnify the selling stockholders against
certain losses, claims, damages and liabilities, including liabilities under the
Securities Act.  We agreed to keep this prospectus effective until the earlier
of (i) the date on which the shares may be resold by the selling stockholders
without registration and without regard to any volume limitations by reason of
Rule 144(e) under the Securities Act or any other rule of similar effect and
(ii) such time as all of the shares have been publicly sold.
 
 
 
33

--------------------------------------------------------------------------------

 
 
Annex B
 
DOR BIOPHARMA, INC.
 
Selling Securityholder Questionnaire
 
The undersigned beneficial owner of shares of Common Stock  (the “Registrable
Securities”) of DOR BioPharma, Inc. (the “Company”) understands that the Company
has filed or intends to file with the Securities and Exchange Commission a
registration statement (the “Registration Statement”) for the registration and
resale under the Securities Act of 1933, as amended (the “Securities Act”), of
the Registrable Securities.  This Questionnaire is delivered pursuant to the
terms of the Registration Rights Agreement, dated as of September 23, 2009 (the
“Registration Rights Agreement”), among the Company and the Investors named
therein.  A copy of the Registration Rights Agreement is available from the
Company upon request at the address set forth below.  All capitalized terms not
otherwise defined herein shall have the meanings ascribed thereto in the
Registration Rights Agreement.
 
Certain legal consequences arise from being named as a selling securityholder in
the Registration Statement and the related prospectus.  Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling securityholder in the Registration Statement and the related
prospectus.
 
The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it and
listed below in Item 3 (unless otherwise specified under such Item 3) in the
Registration Statement.
 
The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:
 
 
1.
Name.

 
 
(a)
Full Legal Name of Selling Securityholder

 

   



 
(b)
Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities Listed in Item 3 below are held:

 

   



 
(c)
Full Legal Name of each Control Person (which means a natural person that
directly or indirectly has power to vote or dispose of the securities covered by
this Questionnaire):

 

   

 

 
 
34

--------------------------------------------------------------------------------

 
 
 
2.  Address for Notices to Selling Securityholder:

 

     
Telephone:
Fax:
Contact Person:



 
3.  Beneficial Ownership of Registrable Securities:

 
 
(a)
Type and Principal Amount of Registrable Securities beneficially owned:

 

       



 
 
4.  Broker-Dealer Status:

 
 
(a)
Are you a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
Note:
If yes, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
(b)
Are you an affiliate of a broker-dealer?

 
Yes   ¨                      No   ¨
 
 
(c)
If you are an affiliate of a broker-dealer, do you certify that you bought the
Registrable Securities in the ordinary course of business, and at the time of
the purchase of the Registrable Securities to be resold, you had no agreements
or understandings, directly or indirectly, with any person to distribute the
Registrable Securities?

 
Yes   ¨                      No   ¨
 
 
Note:
If no, the Commission’s staff has indicated that you should be identified as an
underwriter in the Registration Statement.

 
 
35

--------------------------------------------------------------------------------

 
 
 
5.  Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder.

 
Except as set forth below in this Item 5, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the Registrable
Securities listed above in Item 3.
 
 
(a)
Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

     



 
6.  Relationships with the Company:

 
Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.
 
 
State any exceptions here:

 

     

 
7.           Claims against the Company:
 
Except as set forth below, to the actual knowledge of the officers and directors
or persons performing similar functions for the undersigned, neither the
undersigned nor any of its Affiliates, officers, directors or principal equity
holders (owners of 5% or more of the equity securities of the undersigned) has
any claims against the Company, its directors, officers, agents and employees,
and each Person who controls the Company (within the meaning of Section 15 of
the Securities Act and Section 20 of the Exchange Act) relating to the Company’s
sale of Registrable Securities to the undersigned.
 
State any exceptions here:
 

     


 
The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein (other than changes in beneficial
ownership of Common Stock after the effectiveness of the Registration Statement)
that may occur subsequent to the date hereof at any time prior to the
effectiveness of the Registration Statement or while the Registration Statement
remains effective.
 
 
36

--------------------------------------------------------------------------------

 
 
By signing below, the undersigned consents to the disclosure of the information
contained herein in its answers hereto and the inclusion of such information in
the Registration Statement and the related prospectus and any amendments or
supplements thereto.  The undersigned understands that such information will be
relied upon by the Company in connection with the preparation or amendment of
the Registration Statement and the related prospectus.
 
IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Questionnaire to be executed and delivered either in person or by its duly
authorized agent.
 
Dated:                                        Beneficial
Owner:                                                                                   

By:                                                                                       
Name:
Title:




PLEASE FAX A COPY OF THE COMPLETED AND EXECUTED QUESTIONNAIRE, AND RETURN THE
ORIGINAL BY OVERNIGHT MAIL, TO:


Leslie J. Croland
Edwards Angell Palmer & Dodge, LLP
350 E. Las Olas Boulevard
Suite 1150
Fort Lauderdale, FL 33301-4215
Fax No. (954) 727-2601




 
37


--------------------------------------------------------------------------------



